DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species (A) light from the display propagating by TIR to the first reflective means seen in figures 4, 6, 13;
Species (B) light from the display not propagating by TIR to the first reflective means seen in figures 15, 17, 19-20, 27-28;
and 
Species (I) light from the first reflective means propagating by TIR to the second reflective means seen in figures 20, 27-28;
Species (II) light from the first reflective means not propagating by TIR to the second reflective means seen in figures 4, 13, 15, 17, 19;
and 
Species () each/all of the reflective units of the second reflective means are closer to the inner surface of the optical means as the distance from first reflective means increases seen in figure 4;
Species () a first set of the reflective units of the second reflective means are further from the inner surface of the optical means as the distance from first reflective means increases and a second set of the reflective units of the second reflective means are closer to the inner surface of the optical means as the distance from first reflective means increases as seen in figure 13, 15-20, 27-28, 30-31;
Species () a first set of the reflective units of the second reflective means are the same distance from the inner surface of the optical means as the distance from first reflective means increases and a second set of the reflective units of the second reflective means are closer to the inner surface of the optical means as the distance from first reflective means increases as disclosed on page 43 lines 15-25;
and 
Species (a) the first set of reflective units of the second reflective means are adjacent as seen in figures 13-14;
Species (b) the first set of reflective units of the second reflective means are not adjacent as disclosed on page 46 lines 19-24;
and 
Species (i) the second set of reflective units of the second reflective means are adjacent as seen in figures 13-14;
Species (ii) the second set of reflective units of the second reflective means are not adjacent as disclosed on page 46 lines 19-24;
and 
Species (AA) where the first reflective means is refractive as disclosed on page 10 lines 24-25;
Species (BB) where the first reflective means is diffractive as disclosed on page 10 lines 24-25;
and 
Species (aa) where the first reflective means is wavelength sensitive as disclosed on page 10 lines 20-23;
Species (bb) where the first reflective means is wavelength insensitive as disclosed on page 10 lines 20-23;
and 
Species () where the second reflective means is refractive as disclosed on page 12 lines 9-10;
Species () where the second reflective means is diffractive as disclosed on page 12 lines 9-10;
and 
Species (î) where the second reflective means is wavelength sensitive as disclosed on page 12 lines 5-8; and
Species (îî) where the second reflective means is wavelength insensitive as disclosed on page 12 lines 5-8.
The species are independent or distinct because:
Species A and B use different and distinct means of propagating light;
Species I and II use different and distinct means of propagating light;
Species ,  and  use mutually exclusive arrangements of elements;
Species a and b use mutually exclusive arrangements of elements;
Species i and ii use mutually exclusive arrangements of elements;
Species AA and BB use different and distinct means of reflecting light;
Species aa and bb use different and distinct means of reflecting light;
Species  and  use different and distinct means of reflecting light; and
Species î and îî use different and distinct means of reflecting light.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                     July 14, 2022